DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
 
Election/Restrictions
As previously set forth: Applicant's election with traverse of group I, acrylamide, acrylic acid in the reply filed on 3/23/21 is acknowledged.  The traversal is on the ground(s) that a search of both groups would not be a serious burden.  This is not found persuasive because the groups are drawn to distinct inventions of composition and method of use.  The method of use can be performed with other distinct compositions such as fracturing compositions, acidizing compositions and the like.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 10-11, 13-14, 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/21.  Claim 25 is newly withdrawn since the elected polymer species is not an option in the claim.

Priority
As previously set forth: The claims have a priority date of that of the provisional application dated 2/16/07.

Response to Declaration 
The response to the previous declaration dated 3/15/22 is in the Office Action dated 4/15/22.
Regarding the affidavit filed 9/09/22:
Applicant argues that it is a surprise that by using 26.7% less polymer (0.011 vs. 0.015 wt%) there may be very significant economical benefit (#7 in the affidavit).  Applicant assumes a cost of $10 per gallon for the polymer (#10) and argues that using 26.7% less would result in a cost of about $8 per gallon resulting in $12,000 less for one well (#11).  Applicant argues this would translate to a savings of $140 million for the “ten thousands of wells in the US that are treated with hydraulic fracturing services” because the estimated annual water usage is about 140 billion gallons annually (#12 and #13).
The Examiner is not persuaded by this evidence.  First, the Examiner questions the financial data Applicant has submitted.  A cost of $10 per gallon for an additive seems unlikely, since the end product (oil) is sold as fuel for a fraction of that cost (e.g. around $3 a gallon currently).  Is it really economical for one to be using a product that costs $10 per gallon for one step in oil recovery when there are many other additives and processes used for oil recovery?  So, it is unclear if this number is actually exemplary of the savings the industry could see from this invention.  The Examiner has found a few similar products online and has attached them here, the Sigma product (see attached website data sheet) at $117/250g calculates to be $0.2/gallon cost for 0.011 wt% and the two commercial products Shaanxi at $1/kg (3rd item in the Chemical Book website) calculates to $0.00042/gallon for 0.011 wt% and the Dideu $1.1/g (4th item in the Chemical Book website) calculates to $0.46/gallon for 0.011 wt%.  When the polymer is in this price range you can see there is a much less dramatic potential savings.  Second, the Examiner questions if all the fracturing fluid used annually in wells would use this friction reducing polymer (as seemingly assumed by Applicant).  Thus, the Examiner questions what the true annual savings could be depending on the actual price of the claimed polymer and the actual use in industry.
That there is some savings when using 0.011 wt% vs 0.015 wt% is not unexpected.  Applicant has not shown any unexpected results stemming from these wt%.  That they give about the same friction reduction seems to be expected.  The prior art discloses the use of from 5-60 wt% polymer in the emulsion and Applicant has not shown unexpected results stemming from such.  Thus, Applicant’s affidavit is not found persuasive.

Response to Arguments/Amendments
Applicant argues the affidavit shows that the present invention’s unexpected results and significant cost reduction as compared to the prior art overcome any case of prima facie obviousness.
The Examiner disagrees.  Unexpected results have not been persuasively shown for the breadth of the claims.  The convincing unexpected results were claimed in the parent application.  The prior art renders obvious the use of from 5-60 wt% polymer in the emulsion.  One expects that the same amount of polymer in the final treatment fluid would give the same results no matter the amount of polymer in the initial solution.  Applicant has not shown unexpected results stemming from using less polymer in the emulsion.  The cost savings is not persuasive for reasons set forth above.  As such Applicant’s arguments are not found persuasive and the rejection stands as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 23 (and albeit withdrawn, 24 and 25) and their dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The property/future intended use of claims 1, 15, 23, 24, 25 has been amended.  The value of 12.9% comes from a calculation of Run 1 vs. Run 2 in Example 1 at 3 minutes (e.g. (77.5-67.5)/77.5=12.9%).  This value of 12.9% is thusly only relevant to a 30 wt% polymer-containing emulsion, compared to a 20 wt% polymer emulsion, at 3 minutes and a dose of 0.25 of each.  You can see that at 30 sec, 1 min and 2 minutes one would not get 12.9% difference.  The example does not support the breadth of this claimed property (e.g. for any amount of polymer in the emulsion, for any amount of water) and is thus new matter.  
Regarding the amendment to the property: such does not change the position above.  The property needs to be amended to include 20 wt% of the active polymer.  Additionally the property as written is related to the use of 0.25 gpt, thus, amending to switch to 0.5 gpt is not supported by the original written description.  Applicant should amend the claims back to 0.25 gpt.

Rejection over Claim 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is overcome by amendment.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 6, 15, 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 4252706) in view of Chatterji (US 7004254).
Elements of this rejection are as set forth previously.  

Phillips discloses water-in-oil emulsions comprising water soluble polymers which are inverted in treatment fluids to disperse the polymer therein (abstract).  The emulsion may have from 5-60% polymer (Column 2 line 49), 20-90% water (Column 2 line 53), 5-75% hydrophobic liquid (Column 2 line 57) and emulsifying agents (Column 2 line 60).  The above 5-60 wt% polymer embraces and thus renders obvious the 10-25 wt% polymer requirement of the claims.  See In re Wertheim.  The polymer may be a copolymer of acrylamide and acrylic acid (Column 3 line 39) wherein the acrylamide may be from 5-95% of the polymer (Column 3 line 43) and the acrylic acid may be 5-95% of the copolymer (Column 3 line 47).  Such embraces the polymer wt% requirements of the claim.  The hydrolyzing requirements of claim 1 are a product by process limitation, e.g. the end product after hydrolyzing is an acrylamide-acrylic acid copolymer, thus the copolymer of Phillips meets such.  The process of making is not pertinent unless Applicant shows a distinct product is produced.  The water-in-oil ratio may be from 1-2.75 (e.g. 1:1 to 2.75:1), Column 3 line 16, embracing the requirements of claim 1. When making the emulsions, an emulsifier (e.g. surfactant) is provided in the water of the system (Column 8 lines 59-60), thus, elements above embrace and render prima facie obvious, in light of the overlapping nature of the ranges with the claims, the emulsion, ratio, oil phase/hydrophobic liquid, aqueous phase/polymer/surfactant requirements of claim 1.  See In re Wertheim.  
Phillips includes elements as set forth above.  Phillips discloses water-in-oil emulsions comprising acrylamide copolymers with hydrophobic oil phase, water phase and surfactants.  The composition is used to reduce friction in well bore fluids (Column 2 lines 2-3).  Phillips does not disclose all the particular surfactants, emulsifiers and additives in the emulsion.
Chatterji discloses friction reducing copolymers of acrylamide (abstract) that are produced in water-in-oil emulsions (Column 5 line 43) for adding to treatment compositions.  These are thusly the same type (acrylamide copolymers and water-in-oil emulsions) and use (friction reducing) as Phillips.  The composition comprises hydrocarbon solvents such as paraffin hydrocarbons, napthene hydrocarbons and mixtures thereof (Column 5 lines 61-63), emulsifiers such as tall oil fatty acid diethanolamide, polyoxyethylene (5) sorbitan monooleate and sorbinate monooleate (Column 6 lines 16-22) wherein a combination of these three emulsifiers is preferred (Column 7 lines 19-23), salts such as ammonium chloride to increase the stability of the emulsion (Column 6 lines 39-42), inhibitors to prevent premature polymerization of the monomers such as 4-methoxyphenol (Column 6 lines 48-59) and inverters (Column 6 line 64) such as C12-C16 ethoxylated alcohols (Column 7 lines 5-8).  These meet all the emulsion additives of the claims.  Chatterji thusly teaches all these additives to be suitable for use for water-in-oil acrylamide copolymer compositions used as friction reducing additives.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Phillips the use of mixtures of paraffin and napthene oils, emulsifiers such as the combination of tall oil fatty acid diethanol amine, polyoxyethylene (5) sorbitan monooleate and sorbitan monooleate and additives such as ammonium chloride, 4-methoxyphenol and C12-C16 ethoxylated alcohols, as taught by Chatterji, since these are all recognized in the art as suitable additives for water-in-oil friction reducing compositions.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Regarding the property of claim 1, since the composition requirements are embraced by the reference, the property must also be embraced.  One expects that if you are comparing compositions comprising the same amount of polymer in the final treatment composition (e.g. after introduction/inversion into the final fluid) that you will have comparable results, not matter how much polymer is in the emulsion to begin with.  
Regarding the aqueous solution requirements of claims 1 and 15, such is a product by process limitation.  Since Philips embraces the use of 5-60 wt% polymer, one can make the solutions as specified in the claim, and still be within the wt% disclosed by Philips.  The properties associated therewith (viscosity build) must also be embraced by Philips since the same polymer is used.  The MW of the polymer may be 20,000,000 or more (Column 4 line 2), as required by claim 5.  Since the composition requirements are met the viscosity property must be embraced by Phillips, as required by claim 6.  Elements above meet the requirements of claim 15. Regarding claim 21, Philips embraces this wt% polymer, as above.  Regarding claim 22 such is drawn to the future intended use.  Philips is capable of being used in that way and thus meets the claim.  Regarding claim 23, use of ammonium salt, meets the salt requirements of this claim.  Regarding claim 25, acrylic acid is as set forth below/previously.  

Terminal Disclaimer
As previously set forth: The terminal disclaimer filed on 7/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 105842777 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768